/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 17, 2014

                                       No. 04-14-00459-CV

                                       FIBERLIGHT, LLC,
                                           Appellant

                                                 v.

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08880
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on July 7, 2014. On July 15, 2014, the court
reporter filed a Notification of Late Record, stating that the reporter’s record has not been filed
because appellant has not designated the record or paid or made arrangements to pay the
reporter’s fee for preparing the record.

        If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than July 28, 2014, that a reporter’s record be
prepared and (2) designate in writing, no later than July 28, 2014, the exhibits and those portions
of the record to be included in the reporter’s record. Id. The appellant is hereby ORDERED to
file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later
than July 28, 2014.

       It is also ORDERED that appellant provide written proof to this court no later than July
28, 2014 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to provide such written proof within the time provided, this court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court